UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2012 Date of reporting period:	July 31, 2011 Item 1. Schedule of Investments: Putnam Capital Opportunities Fund The fund's portfolio 7/31/11 (Unaudited) COMMON STOCKS (99.6%) (a) Shares Value Aerospace and defense (0.8%) Alliant Techsystems, Inc. 9,444 $616,032 National Presto Industries, Inc. 4,012 408,181 Teledyne Technologies, Inc. (NON) (S) 36,651 1,987,584 Air freight and logistics (0.3%) HUB Group, Inc. Class A (NON) 19,719 699,630 Pacer International, Inc. (NON) (S) 48,325 258,056 Airlines (0.4%) Republic Airways Holdings, Inc. (NON) 308,900 1,337,537 Auto components (1.9%) Autoliv, Inc. (Sweden) (S) 45,543 3,013,125 BorgWarner, Inc. (NON) (S) 22,163 1,764,618 Dana Holding Corp. (NON) 77,100 1,285,257 Superior Industries International, Inc. (S) 41,883 847,712 Beverages (0.8%) Boston Beer Co., Inc. Class A (NON) (S) 30,600 2,758,590 Biotechnology (0.7%) Cephalon, Inc. (NON) 14,100 1,127,154 Cubist Pharmaceuticals, Inc. (NON) (S) 37,361 1,269,153 Building products (0.4%) AAON, Inc. 35,496 805,049 American Woodmark Corp. 14,151 235,190 Apogee Enterprises, Inc. 38,899 445,394 Capital markets (3.3%) Affiliated Managers Group (NON) 7,600 792,908 Calamos Asset Management, Inc. Class A 22,200 302,364 E*Trade Financial Corp. (NON) 48,600 771,768 Eaton Vance Corp. 10,742 288,100 Federated Investors, Inc. (S) 76,013 1,624,398 Jefferies Group, Inc. 30,506 576,868 Legg Mason, Inc. 35,400 1,041,468 LPL Investment Holdings, Inc. (NON) 11,597 383,281 SEI Investments Co. 162,700 3,218,206 Waddell & Reed Financial, Inc. Class A (S) 74,822 2,745,967 Chemicals (3.6%) American Vanguard Corp. 43,000 587,380 Ashland, Inc. (S) 18,119 1,109,608 Cytec Industries, Inc. 19,588 1,096,928 Eastman Chemical Co. 12,619 1,218,869 FMC Corp. 10,603 928,505 Georgia Gulf Corp. (NON) 26,100 523,044 Innophos Holdings, Inc. 29,600 1,426,720 International Flavors & Fragrances, Inc. 17,362 1,062,034 LSB Industries, Inc. (NON) 9,800 389,452 Methanex Corp. (Canada) 44,100 1,307,124 Olin Corp. (S) 39,402 823,896 OM Group, Inc. (NON) 19,579 710,326 Valspar Corp. 45,654 1,500,647 Commercial banks (7.1%) Bancorp, Inc. (NON) 364,784 3,283,056 Bond Street Holdings, LLC 144A Class A (F) (NON) 38,819 795,790 City Holding Co. 8,699 272,018 City National Corp. (S) 30,918 1,659,678 Commerce Bancshares, Inc. 7,080 289,643 Cullen/Frost Bankers, Inc. 7,474 402,699 East West Bancorp, Inc. 203,632 3,779,410 First Citizens BancShares, Inc. Class A 13,335 2,401,900 First Horizon National Corp. 109,000 979,910 IBERIABANK Corp. (S) 14,700 749,259 International Bancshares Corp. 21,712 365,196 NBH Holdings Corp. 144A Class A (NON) 66,250 1,192,500 OmniAmerican Bancorp, Inc. (NON) 48,000 702,720 PacWest Bancorp (S) 25,749 511,118 Popular, Inc. (Puerto Rico) (NON) 172,000 412,800 PrivateBancorp, Inc. 67,900 800,541 Sandy Spring Bancorp, Inc. 20,600 368,122 Seacoast Banking Corp. of Florida (NON) (S) 187,159 295,711 Signature Bank (NON) 13,700 810,492 SVB Financial Group (NON) (S) 38,377 2,341,765 Union First Market Bankshares Corp. 21,245 264,500 Valley National Bancorp (S) 116,970 1,538,156 Webster Financial Corp. 50,790 1,037,132 Commercial services and supplies (1.8%) Brink's Co. (The) 23,626 705,000 Deluxe Corp. (S) 34,346 808,505 Ennis Inc. 77,522 1,359,736 R. R. Donnelley & Sons Co. (S) 156,700 2,947,527 Steelcase, Inc. (S) 61,449 610,189 Communications equipment (2.0%) ADTRAN, Inc. 28,296 936,315 Brocade Communications Systems, Inc. (NON) 200,008 1,096,044 EchoStar Corp. Class A (NON) 29,500 987,070 Emulex Corp. (NON) 180,560 1,525,732 Netgear, Inc. (NON) 41,900 1,378,929 Polycom, Inc. (NON) (S) 50,854 1,374,584 Computers and peripherals (1.0%) Lexmark International, Inc. Class A (NON) 44,500 1,493,865 Logitech International SA (Switzerland) (NON) (S) 83,051 797,290 Logitech International SA (Six Swiss Exchange) (Switzerland) (NON) 11,734 112,273 QLogic Corp. (NON) (S) 71,742 1,088,326 Construction and engineering (1.0%) Chicago Bridge & Iron Co., NV (Netherlands) 58,939 2,431,234 Tutor Perini Corp. 69,954 1,103,874 Construction materials (0.2%) Headwaters, Inc. (NON) 235,964 540,358 Containers and packaging (1.0%) Boise, Inc. 115,400 799,722 Packaging Corp. of America 26,751 713,449 Sealed Air Corp. 53,214 1,145,697 Sonoco Products Co. 23,548 754,713 Diversified consumer services (1.0%) Career Education Corp. (NON) 52,927 1,200,914 Sotheby's Holdings, Inc. Class A 16,500 698,775 Weight Watchers International, Inc. 22,800 1,759,932 Electric utilities (2.1%) El Paso Electric Co. 56,700 1,896,615 FirstEnergy Corp. 26,312 1,174,831 Pepco Holdings, Inc. 53,200 993,776 Pinnacle West Capital Corp. 28,000 1,185,800 PNM Resources, Inc. 64,400 967,288 Westar Energy, Inc. 46,700 1,205,327 Electrical equipment (1.7%) AMETEK, Inc. 49,740 2,113,950 Hubbell, Inc. Class B 37,015 2,201,282 Regal-Beloit Corp. (S) 6,796 412,041 Roper Industries, Inc. (S) 16,050 1,310,162 Electronic equipment, instruments, and components (0.2%) Multi-Fineline Electronix, Inc. (NON) 36,500 741,315 Energy equipment and services (4.7%) Atwood Oceanics, Inc. (NON) (S) 31,700 1,480,390 Basic Energy Services, Inc. (NON) (S) 56,281 1,822,942 Cal Dive International, Inc. (NON) 40,700 227,106 Complete Production Services, Inc. (NON) 17,300 672,624 Global Industries, Ltd. (NON) (S) 70,000 359,100 Helix Energy Solutions Group, Inc. (NON) (S) 73,700 1,443,046 Hercules Offshore, Inc. (NON) (S) 130,500 613,350 ION Geophysical Corp. (NON) (S) 30,707 311,369 Key Energy Services, Inc. (NON) (S) 84,358 1,644,137 Oil States International, Inc. (NON) (S) 17,900 1,444,530 Parker Drilling Co. (NON) 120,500 763,970 Patterson-UTI Energy, Inc. 49,000 1,593,970 Rowan Cos., Inc. (NON) 14,700 575,799 Superior Energy Services (NON) 19,600 813,204 TETRA Technologies, Inc. (NON) 59,800 769,626 Tidewater, Inc. (S) 11,600 630,344 Unit Corp. (NON) 22,851 1,371,289 Food and staples retail (0.3%) Nash Finch Co. 29,423 1,053,343 Food products (0.2%) Fresh Del Monte Produce, Inc. 36,600 897,066 Gas utilities (0.3%) Southwest Gas Corp. 31,762 1,184,405 Health-care equipment and supplies (1.7%) Conmed Corp. (NON) (S) 55,772 1,450,072 Hill-Rom Holdings, Inc. 51,500 1,920,435 Hologic, Inc. (NON) 59,500 1,104,915 Invacare Corp. 27,179 814,826 SurModics, Inc. (NON) (S) 67,851 746,361 Health-care providers and services (5.0%) Amedisys, Inc. (NON) 33,409 863,957 AMERIGROUP Corp. (NON) (S) 55,772 3,067,460 AMN Healthcare Services, Inc. (NON) (S) 172,166 1,387,658 Centene Corp. (NON) 29,000 951,490 Coventry Health Care, Inc. (NON) 46,300 1,481,600 Cross Country Healthcare, Inc. (NON) 90,430 624,871 Gentiva Health Services, Inc. (NON) (S) 40,900 735,791 Health Net, Inc. (NON) (S) 43,100 1,211,972 Healthways, Inc. (NON) 86,785 1,295,700 Kindred Healthcare, Inc. (NON) 47,200 889,248 LifePoint Hospitals, Inc. (NON) (S) 24,900 923,790 Medcath Corp. (NON) 43,157 566,220 Molina Healthcare, Inc. (NON) 64,567 1,462,443 Omnicare, Inc. (S) 51,089 1,558,215 Universal American Corp. 77,700 738,927 Hotels, restaurants, and leisure (0.7%) Red Robin Gourmet Burgers, Inc. (NON) (S) 54,400 1,872,448 Sonic Corp. (NON) (S) 44,700 478,290 Household durables (2.3%) Blyth, Inc. 7,028 444,591 CSS Industries, Inc. 22,377 443,960 Helen of Troy, Ltd. (Bermuda) (NON) 85,816 2,767,566 Hooker Furniture Corp. 20,134 181,609 Mohawk Industries, Inc. (NON) 34,300 1,784,629 NVR, Inc. (NON) (S) 1,369 931,043 Whirlpool Corp. 24,600 1,703,058 Household products (0.3%) Church & Dwight Co., Inc. (S) 23,126 932,903 Insurance (3.5%) American Financial Group, Inc. 26,083 886,300 Amerisafe, Inc. (NON) 15,096 324,715 Aspen Insurance Holdings, Ltd. 23,975 620,953 Delphi Financial Group Class A 37,225 1,002,097 Endurance Specialty Holdings, Ltd. (Bermuda) (S) 26,379 1,074,680 Hanover Insurance Group, Inc. (The) 29,101 1,053,747 Harleysville Group, Inc. (S) 10,735 324,412 HCC Insurance Holdings, Inc. 31,107 937,254 RenaissanceRe Holdings, Ltd. (S) 14,737 1,025,548 Safety Insurance Group, Inc. 28,845 1,171,107 SeaBright Insurance Holdings, Inc. 40,245 365,827 Selective Insurance Group 64,173 1,051,795 Stancorp Financial Group (S) 29,622 985,228 Validus Holdings, Ltd. 18,048 479,896 W.R. Berkley Corp. 34,089 1,049,600 Internet software and services (1.0%) IAC/InterActiveCorp. (NON) 35,900 1,485,901 Open Text Corp. (Canada) (NON) (S) 15,600 1,053,936 ValueClick, Inc. (NON) 60,737 1,096,910 IT Services (3.0%) Acxiom Corp. (NON) (S) 57,787 793,993 Alliance Data Systems Corp. (NON) (S) 19,759 1,943,100 Broadridge Financial Solutions, Inc. 32,200 742,532 CSG Systems International, Inc. (NON) (S) 59,900 1,063,824 DST Systems, Inc. 23,500 1,202,965 Global Cash Access, Inc. (NON) (S) 100,328 281,922 Global Payments, Inc. 23,254 1,102,472 NeuStar, Inc. Class A (NON) 80,926 2,107,313 Satyam Computer Services., Ltd. ADR (India) (NON) (S) 195,800 732,292 Unisys Corp. (NON) (S) 26,200 544,174 Leisure equipment and products (1.2%) Hasbro, Inc. 25,584 1,012,103 Jakks Pacific, Inc. (NON) 18,513 323,052 Polaris Industries, Inc. 23,800 2,821,490 Life sciences tools and services (0.4%) Parexel International Corp. (NON) (S) 62,300 1,279,019 Machinery (6.4%) Actuant Corp. Class A (S) 231,500 5,720,365 AGCO Corp. (NON) 19,019 901,881 EnPro Industries, Inc. (NON) (S) 35,785 1,654,698 Gardner Denver, Inc. 18,634 1,589,294 Harsco Corp. 28,300 775,703 Kennametal, Inc. 43,500 1,715,205 Manitowoc Co., Inc. (The) 149,068 2,085,461 Oshkosh Corp. (NON) 62,200 1,543,804 Terex Corp. (NON) 50,700 1,126,047 WABCO Holdings, Inc. (NON) 90,100 5,680,805 Media (0.6%) Clear Channel Outdoor Holdings, Inc. Class A (NON) 42,500 499,375 Gannett Co., Inc. (S) 132,100 1,685,596 Metals and mining (2.0%) Century Aluminum Co. (NON) 52,702 686,180 Cliffs Natural Resources, Inc. 2,800 251,496 Coeur d'Alene Mines Corp. (NON) 38,900 1,061,581 Commercial Metals Co. 49,100 712,441 Compass Minerals International, Inc. 12,051 948,896 Reliance Steel & Aluminum Co. 27,120 1,274,911 Schnitzer Steel Industries, Inc. Class A (S) 8,700 441,873 Steel Dynamics, Inc. (S) 64,400 1,005,928 U.S. Steel Corp. (S) 14,700 587,853 Multiline retail (0.9%) Dollar Tree, Inc. (NON) 33,701 2,232,017 Saks, Inc. (NON) (S) 97,767 1,050,018 Multi-utilities (1.4%) Alliant Energy Corp. 24,472 964,442 Black Hills Corp. (S) 32,000 956,160 Integrys Energy Group, Inc. 14,700 738,087 NiSource, Inc. 57,200 1,151,436 NSTAR 24,900 1,103,817 Oil, gas, and consumable fuels (4.0%) Alpha Natural Resources, Inc. (NON) 24,805 1,059,422 Berry Petroleum Co. Class A 25,405 1,456,977 Cabot Oil & Gas Corp. Class A 17,414 1,290,029 Clayton Williams Energy, Inc. (NON) (S) 10,700 709,624 Contango Oil & Gas Co. (NON) (S) 13,600 857,888 James River Coal Co. (NON) 16,600 314,736 Overseas Shipholding Group (S) 9,516 231,619 Penn Virginia Corp. (S) 30,300 397,536 Petroleum Development Corp. (NON) (S) 31,845 1,156,610 Scorpio Tankers, Inc. (Monaco) (NON) (S) 63,367 468,282 Ship Finance International, Ltd. (Norway) 46,917 745,980 SM Energy Co. 12,900 972,015 Stone Energy Corp. (NON) 33,700 1,093,902 Swift Energy Co. (NON) (S) 30,416 1,158,850 Vaalco Energy, Inc. (NON) 43,100 287,046 W&T Offshore, Inc. (S) 33,700 913,270 Whiting Petroleum Corp. (NON) 16,928 991,981 Paper and forest products (0.1%) Domtar Corp. (Canada) 5,600 447,720 Personal products (0.7%) Inter Parfums, Inc. 126,200 2,529,048 Pharmaceuticals (4.0%) Endo Pharmaceuticals Holdings, Inc. (NON) (S) 46,944 1,748,664 Medicis Pharmaceutical Corp. Class A (S) 83,143 3,091,257 Par Pharmaceutical Cos., Inc. (NON) 33,915 1,098,507 Valeant Pharmaceuticals International, Inc. (Canada) 63,948 3,519,058 Watson Pharmaceuticals, Inc. (NON) 68,772 4,616,664 Professional services (1.8%) CDI Corp. 24,670 319,723 Dun & Bradstreet Corp. (The) (S) 12,428 901,651 Heidrick & Struggles International, Inc. 37,900 1,008,140 IHS, Inc. Class A (NON) (S) 20,549 1,514,256 TrueBlue, Inc. (NON) 172,354 2,587,034 Real estate investment trusts (REITs) (4.3%) DiamondRock Hospitality Co. 176,611 1,804,964 Entertainment Properties Trust (S) 9,564 444,630 Hospitality Properties Trust (S) 88,494 2,234,474 Kimco Realty Corp. 32,922 626,506 LaSalle Hotel Properties 70,494 1,763,055 LTC Properties, Inc. 34,657 940,938 Macerich Co. (The) 19,513 1,036,726 National Health Investors, Inc. 20,462 930,816 National Retail Properties, Inc. (S) 30,778 772,220 Omega Healthcare Investors, Inc. (S) 71,742 1,409,013 Taubman Centers, Inc. 38,439 2,302,496 Ventas, Inc. 19,163 1,037,293 Real estate management and development (0.8%) Jones Lang LaSalle, Inc. 33,500 2,851,520 Road and rail (0.4%) Arkansas Best Corp. (S) 45,167 1,086,718 Con-way, Inc. 12,300 450,426 Semiconductors and semiconductor equipment (4.6%) Amkor Technologies, Inc. (NON) (S) 178,800 953,004 Cymer, Inc. (NON) (S) 16,000 704,480 Diodes, Inc. (NON) (S) 18,800 442,740 Fairchild Semiconductor Intl., Inc. (NON) 48,900 733,989 International Rectifier Corp. (NON) 57,500 1,477,175 Intersil Corp. Class A 78,707 948,419 KLA-Tencor Corp. 21,326 849,201 Lam Research Corp. (NON) 19,972 816,455 MKS Instruments, Inc. 41,100 1,025,445 Novellus Systems, Inc. (NON) (S) 34,127 1,059,302 Omnivision Technologies, Inc. (NON) 24,700 722,228 ON Semiconductor Corp. (NON) 150,600 1,308,714 PMC - Sierra, Inc. (NON) 157,400 1,100,226 RF Micro Devices, Inc. (NON) 167,900 1,133,325 Silicon Laboratories, Inc. (NON) (S) 29,400 1,041,054 Teradyne, Inc. (NON) (S) 66,400 895,736 Tessera Technologies, Inc. (NON) 79,300 1,245,803 Software (4.4%) ANSYS, Inc. (NON) 31,935 1,615,911 AsiaInfo-Linkage, Inc. (China) (NON) (S) 48,000 733,440 Autodesk, Inc. (NON) 18,500 636,400 Blackbaud, Inc. 49,393 1,254,582 FactSet Research Systems, Inc. 9,008 829,547 Fair Isaac Corp. 41,401 1,231,680 Longtop Financial Technologies Ltd. ADR (Hong Kong) (F) (NON) (S) 71,000 213,000 Manhattan Associates, Inc. (NON) 30,000 1,119,000 MicroStrategy, Inc. (NON) 10,597 1,688,844 Perfect World Co., Ltd. ADR (China) (NON) 39,600 783,684 Progress Software Corp. (NON) 48,450 1,167,645 Quest Software, Inc. (NON) 46,700 886,366 Synopsys, Inc. (NON) 55,431 1,328,681 TIBCO Software, Inc. (NON) 34,398 895,724 Websense, Inc. (NON) (S) 60,214 1,365,654 Specialty retail (2.7%) Aeropostale, Inc. (NON) (S) 40,203 677,421 ANN, Inc. (NON) 87,842 2,278,621 Books-A-Million, Inc. (S) 92,478 285,757 Brown Shoe Co., Inc. 33,677 340,138 Buckle, Inc. (The) 32,311 1,431,700 Cabela's, Inc. (NON) 95,700 2,618,352 Cato Corp. (The) Class A (S) 16,685 464,177 Jos. A. Bank Clothiers, Inc. (NON) (S) 21,537 1,105,063 Systemax, Inc. (NON) (S) 35,146 572,528 Textiles, apparel, and luxury goods (2.3%) Jones Group, Inc. (The) 144,700 1,872,418 Kenneth Cole Productions, Inc. Class A (NON) 49,060 626,006 Maidenform Brands, Inc. (NON) (S) 34,708 897,202 Perry Ellis International, Inc. (NON) 24,407 570,392 Timberland Co. (The) Class A (NON) 76,355 3,267,230 Wolverine World Wide, Inc. 21,683 821,135 Thrifts and mortgage finance (1.0%) Brookline Bancorp, Inc. 24,230 207,167 Kaiser Federal Financial Group, Inc. 104,896 1,339,522 MGIC Investment Corp. (NON) 71,401 284,176 Provident New York Bancorp 223,298 1,683,667 Tobacco (0.2%) Universal Corp. (S) 17,594 646,052 Trading companies and distributors (1.1%) Applied Industrial Technologies, Inc. (S) 72,906 2,327,160 GATX Corp. (S) 42,478 1,674,902 Total common stocks (cost $276,115,245) SHORT-TERM INVESTMENTS (20.6%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.17% (d) 70,791,576 $70,791,576 Putnam Money Market Liquidity Fund 0.05% (e) 1,938,404 1,938,404 U.S. Treasury Bills, for effective yields ranging from 0.12% to 0.18%, November 17, 2011 $378,000 377,795 Total short-term investments (cost $73,107,775) TOTAL INVESTMENTS Total investments (cost $349,223,020) (b) Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2011 through July 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $355,183,445. (b) The aggregate identified cost on a tax basis is $352,020,462, resulting in gross unrealized appreciation and depreciation of $99,379,495 and $24,706,794, respectively, or net unrealized appreciation of $74,672,701. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $67,961,167. The fund received cash collateral of $70,791,576 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $899 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $12,326,455 and $27,137,343, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $48,629,318 $— $— Consumer staples 8,817,002 — — Energy 30,642,563 — — Financials 69,033,496 1,988,290 — Health care 41,545,427 — — Industrials 57,459,426 — — Information technology 57,565,258 112,273 213,000 Materials 24,057,351 — — Utilities 13,521,984 — — Total common stocks Short-term investments 1,938,404 71,169,371 — Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2012 Date of reporting period:	July 31, 2011 Item 1. Schedule of Investments: Putnam Multi Cap Value Fund The fund's portfolio 7/31/11 (Unaudited) COMMON STOCKS (96.1%) (a) Shares Value Aerospace and defense (0.5%) BE Aerospace, Inc. (NON) (S) 65,500 $2,606,900 Automobiles (0.4%) Ford Motor Co. (NON) 176,800 2,158,728 Beverages (1.8%) Coca-Cola Enterprises, Inc. 309,400 8,697,234 Biotechnology (0.7%) Amarin Corp. PLC ADR (Ireland) (NON) (S) 238,420 3,228,207 Building products (0.3%) USG Corp. (NON) (S) 140,100 1,594,338 Capital markets (2.5%) Ameriprise Financial, Inc. 103,262 5,586,474 E*Trade Financial Corp. (NON) 255,818 4,062,390 Legg Mason, Inc. (S) 90,900 2,674,278 Chemicals (2.6%) Huntsman Corp. 320,300 6,117,730 LyondellBasell Industries NV Class A (Netherlands) (S) 166,500 6,570,090 Commercial banks (7.8%) Bancorp, Inc. (NON) 617,199 5,554,791 Comerica, Inc. (S) 109,800 3,516,894 Cullen/Frost Bankers, Inc. (S) 27,300 1,470,924 First Horizon National Corp. 347,000 3,119,530 Huntington Bancshares, Inc. 484,950 2,931,523 Popular, Inc. (Puerto Rico) (NON) 998,700 2,396,880 SunTrust Banks, Inc. 52,570 1,287,439 SVB Financial Group (NON) (S) 66,000 4,027,320 Webster Financial Corp. 145,000 2,960,900 Wells Fargo & Co. 394,600 11,025,124 Commercial services and supplies (1.0%) Healthcare Services Group, Inc. (S) 310,618 4,873,596 Communications equipment (3.1%) Cisco Systems, Inc. 267,300 4,268,781 Polycom, Inc. (NON) (S) 45,000 1,216,350 Qualcomm, Inc. 85,800 4,700,124 Sycamore Networks, Inc. (NON) 128,100 2,523,570 Tellabs, Inc. (S) 549,000 2,272,860 Computers and peripherals (6.0%) Apple, Inc. (NON) 37,900 14,799,192 Hewlett-Packard Co. 301,900 10,614,804 SanDisk Corp. (NON) (S) 89,800 3,819,194 Consumer finance (0.4%) Discover Financial Services 85,300 2,184,533 Containers and packaging (2.9%) Silgan Holdings, Inc. (S) 363,900 14,112,042 Diversified consumer services (1.0%) Apollo Group, Inc. Class A (NON) 73,500 3,736,005 Career Education Corp. (NON) 56,600 1,284,254 Diversified financial services (2.5%) Bank of America Corp. 196,900 1,911,899 JPMorgan Chase & Co. 249,900 10,108,455 Electric utilities (1.0%) Great Plains Energy, Inc. (S) 235,100 4,741,967 Electrical equipment (1.0%) AMETEK, Inc. 121,050 5,144,625 Energy equipment and services (2.3%) National Oilwell Varco, Inc. 141,200 11,376,484 Food products (2.4%) Mead Johnson Nutrition Co. Class A 163,000 11,633,310 Gas utilities (0.4%) National Fuel Gas Co. 26,000 1,881,880 Health-care equipment and supplies (4.0%) Cooper Companies, Inc. (The) (S) 45,100 3,449,699 Covidien PLC (Ireland) 154,742 7,859,346 Merit Medical Systems, Inc. (NON) 226,180 3,544,241 St. Jude Medical, Inc. 101,300 4,710,450 Health-care providers and services (9.0%) Aetna, Inc. 159,800 6,630,102 AmerisourceBergen Corp. 139,800 5,355,738 Coventry Health Care, Inc. (NON) 206,600 6,611,200 Humana, Inc. 67,500 5,034,150 Lincare Holdings, Inc. (S) 279,050 7,140,890 Mednax, Inc. (NON) 106,800 7,279,488 PSS World Medical, Inc. (NON) (S) 180,200 4,312,186 Sunrise Senior Living, Inc. (NON) (S) 188,800 1,665,216 Hotels, restaurants, and leisure (0.8%) Domino's Pizza, Inc. (NON) 138,200 3,713,434 Household durables (1.5%) Newell Rubbermaid, Inc. 224,144 3,478,715 NVR, Inc. (NON) (S) 5,700 3,876,513 Household products (3.0%) Church & Dwight Co., Inc. (S) 232,300 9,370,982 Energizer Holdings, Inc. (NON) (S) 30,300 2,443,392 Spectrum Brands Holdings, Inc. (NON) (S) 104,500 2,790,150 Industrial conglomerates (2.0%) Tyco International, Ltd. 220,900 9,783,661 Insurance (5.9%) Assured Guaranty, Ltd. (Bermuda) 183,300 2,593,695 Employers Holdings, Inc. 228,235 3,391,572 Hanover Insurance Group, Inc. (The) 135,500 4,906,455 Hartford Financial Services Group, Inc. (The) 173,834 4,071,192 HCC Insurance Holdings, Inc. (S) 111,100 3,347,443 Marsh & McLennan Cos., Inc. 144,800 4,270,152 XL Group PLC 309,100 6,342,732 IT Services (1.1%) Unisys Corp. (NON) (S) 251,500 5,223,655 Leisure equipment and products (1.4%) Mattel, Inc. 253,700 6,763,642 Machinery (3.2%) Gardner Denver, Inc. 86,600 7,386,114 Ingersoll-Rand PLC 93,100 3,483,802 Snap-On, Inc. (S) 88,000 5,003,680 Metals and mining (1.2%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 88,000 4,660,480 U.S. Steel Corp. (S) 30,100 1,203,699 Multiline retail (0.8%) Dollar General Corp. (NON) (S) 133,200 4,190,472 Multi-utilities (0.6%) DTE Energy Co. 56,600 2,820,944 Office electronics (1.3%) Xerox Corp. 688,100 6,419,973 Oil, gas, and consumable fuels (6.1%) Alpha Natural Resources, Inc. (NON) 81,500 3,480,865 Apache Corp. 35,400 4,379,688 Brigham Exploration Co. (NON) (S) 88,300 2,807,940 Cabot Oil & Gas Corp. Class A 43,900 3,252,112 James River Coal Co. (NON) 97,500 1,848,600 Newfield Exploration Co. (NON) 28,600 1,928,212 Occidental Petroleum Corp. 39,700 3,897,746 Pioneer Natural Resources Co. (S) 43,255 4,022,282 Southwestern Energy Co. (NON) 39,400 1,755,664 Swift Energy Co. (NON) (S) 69,900 2,663,190 Paper and forest products (0.3%) Louisiana-Pacific Corp. (NON) (S) 170,600 1,322,150 Pharmaceuticals (3.7%) Elan Corp. PLC ADR (Ireland) (NON) 506,100 5,597,466 ISTA Pharmaceuticals, Inc. (NON) 403,900 2,007,383 Jazz Pharmaceuticals, Inc. (NON) 106,824 4,323,167 Pfizer, Inc. 258,200 4,967,768 Viropharma, Inc. (NON) (S) 68,602 1,240,324 Real estate management and development (0.5%) CB Richard Ellis Group, Inc. Class A (NON) 109,100 2,378,380 Semiconductors and semiconductor equipment (0.5%) Cymer, Inc. (NON) 58,028 2,554,973 Software (0.9%) CA, Inc. (S) 201,600 4,495,680 Specialty retail (6.7%) Bed Bath & Beyond, Inc. (NON) (S) 157,800 9,229,722 Monro Muffler Brake, Inc. (S) 99,300 3,550,968 Signet Jewelers, Ltd. (Bermuda) (NON) 56,900 2,437,596 Staples, Inc. 228,400 3,668,104 Talbots, Inc. (The) (NON) (S) 301,480 1,043,121 TJX Cos., Inc. (The) 145,500 8,046,150 Urban Outfitters, Inc. (NON) 147,800 4,809,412 Textiles, apparel, and luxury goods (0.7%) Hanesbrands, Inc. (NON) (S) 71,700 2,187,567 K-Swiss, Inc. Class A (NON) (S) 139,652 1,488,690 Trading companies and distributors (0.3%) United Rentals, Inc. (NON) (S) 67,400 1,550,877 Total common stocks (cost $424,627,983) WARRANTS (0.3%) (a) (NON) Expiration date Strike Price Warrants Value Bank of America Corp. (W) 10/28/18 $30.79 960,100 $1,488,155 Total warrants (cost $2,544,265) PURCHASED OPTIONS OUTSTANDING (0.2%) (a) Expiration date/ Contract strike price amount Value Hewlett-Packard Co. (Call) Oct-11/$50.00 746,736 $12,008 Talbots, Inc. (The) (Call) Jan-12/5.00 1,373,539 403,691 CBOE Volatility Index (Call) Aug-11/32.50 374,115 243,740 U.S. Airways Group, Inc. (Call) Jan-12/10.50 1,502,787 321,272 U.S. Airways Group, Inc. (Call) Jan-12/10.00 445,808 112,712 Total purchased options outstanding (cost $3,855,898) SHORT-TERM INVESTMENTS (19.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.17% (d) 77,006,379 $77,006,379 Putnam Money Market Liquidity Fund 0.05% (e) 16,356,090 16,356,090 SSgA Prime Money Market Fund 0.07% (i) (P) 410,000 410,000 U.S. Treasury Bills with effective yields ranging from 0.064% to 0.087%, February 9, 2012 $340,000 339,854 U.S. Treasury Bills with an effective yield of zero%, November 17, 2011 (i) 10,000 9,997 Total short-term investments (cost $94,122,320) TOTAL INVESTMENTS Total investments (cost $525,150,466) (b) WRITTEN OPTIONS OUTSTANDING at 7/31/11 (premiums received $1,583,178) (Unaudited) Contract Expiration date/ amount strike price Value U.S. Airways Group, Inc. (Call) 1,502,787 Jan-12/$11.50 $236,434 U.S. Airways Group, Inc. (Call) 445,808 Jan-12/12.50 52,859 Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2011 through July 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $490,097,850. (b) The aggregate identified cost on a tax basis is $531,353,688, resulting in gross unrealized appreciation and depreciation of $65,988,770 and $29,781,889, respectively, or net unrealized appreciation of $36,206,881. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $74,958,523. The fund received cash collateral of $77,006,379 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,908 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $50,192,398 and $50,864,139, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $22,854,651 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on purchased options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. The fund had an average contract amount of approximately 2,300,000 on written options contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $140,064 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $65,663,093 $— $— Consumer staples 34,935,068 — — Energy 41,412,783 — — Financials 96,120,975 — — Health care 84,957,021 — — Industrials 41,427,593 — — Information technology 62,909,156 — — Materials 33,986,191 — — Utilities 9,444,791 — — Total common stocks — — Purchased options outstanding — 1,093,423 — Warrants 1,488,155 — — Short-term investments 16,766,090 77,356,230 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options $— $(289,293) $— Totals by level $— $— Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $2,581,578 $289,293 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2011
